

115 HR 2833 IH: Defending Israel's QME Act of 2017
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2833IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Mr. Schneider (for himself and Ms. Tenney) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the President to assess the effects of the sale or export of major defense equipment to
			 countries in the Middle East on the qualitative military edge of Israel,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Defending Israel's QME Act of 2017. 2.FindingsCongress finds the following:
 (1)Israel is the strongest and most reliable strategic ally of the United States in the Middle East. (2)Certain countries and non-state actors in the Middle East region have been at war, both declared and undeclared, with Israel since 1948.
 (3)Since the time of the Reagan Administration, the United States has worked to preserve Israel’s qualitative military edge when considering the sale or export of defense articles or defense services to Israel or to others in the Middle East region.
 (4)Ensuring a substantial qualitative military edge is critical to preserving Israel’s safety and security.
 (5)The United States Government has proposed to sell or export significant defense articles and defense services to countries in the Middle East region.
 3.Sense of CongressIt is the sense of Congress that the President should ensure that any sale or export of defense articles or defense services to countries in the Middle East region does not in any way adversely affect Israel’s qualitative military edge.
		4.Additional assessment and consultation regarding Israel’s qualitative military edge
 Section 36(h) of the Arms Export Control Act (22 U.S.C. 2776(h)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (C), by striking and at the end; (B)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (E)an assessment of—
 (i)the ability of Israel to effectively defend itself against military threats from regional non-state actors;
 (ii)the risk that is posed by the sale or export of a subsequent unauthorized transfer or proliferation of the equipment for use against Israel; and
 (iii)the effective countermeasures available to Israel to defend against such unauthorized transfer or proliferation.;
 (2)by redesignating paragraph (3) as paragraph (4); and (3)by inserting after paragraph (2), as amended by paragraph (1) of this section, the following:
				
 (3)Consultation requiredThe President shall seek to consult with appropriate officials of the Government of Israel for information regarding Israel’s qualitative military edge before making a determination under paragraph (1)..
			